Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 12/14/2021 in response to the Office Action of 10/25/2021 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1-3, 6, 8, 12, 16, 19, 22, 29, 30, 37, 45, 49, 51, 53 and 77, drawn to an antibody or an antigen-binding fragment thereof with binding specificity for domain 2 of human CD137 wherein the antibody or antigen-binding fragment is a CD137 agonist and is capable of inhibiting the binding of reference antibody '1630/1631' or '2674/2675' to human CD137.
	Additionally, Applicant has elected antibody 2674/2675 as species of anti-CD137 antibody, and an antibody does not comprise a cytotoxic or detectable moiety.
	Upon review and reconsideration, antibody 1630/1631 will be rejoined with antibody 2674/2675 for examination.

3.	Claims 1-3, 6, 8, 12, 16, 19, 22, 29, 30, 37, 45, 49, 51, 53, 77 and 88-90 are pending in the application. Claims 53 and 88-90 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

4.	Claims 1-3, 6, 8, 12, 16, 19, 22, 29, 30, 37, 45, 49, 51 and 77 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 365(c) for benefit of the earlier filing date of applications, is acknowledged.  



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 6, 19, 22, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1)	Claim 6 is rejected under 35 U.S.C. 112, second paragraph, because the term "substantially incapable" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially incapable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much deviation from “incapable” is tolerated in “substantially incapable”. 
2)	Regarding claims 19, 22, 29 and 30, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 19 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, claims 19 and 29 are drawn to an antibody comprising i) a heavy and light chains CDRs set forth in SEQ ID NOs: 3-8 or an amino acid sequence containing up to 3 amino acid mutations in each of SEQ ID NOs: 3-8; ii) a heavy and light chains CDRs set forth in SEQ ID NOs: 21-26 or an amino acid sequence containing up to 3 amino acid mutations in each of SEQ ID NOs: 21-26. However, the specification only teaches antibody '1630/1631' or antibody '2674/2675' set forth in SEQ ID NOs: 3-8 or 21-26 (see examples 12-13). 
	Thus, the claims are drawn to a genus of antibodies comprising an amino acid sequence containing up to 3 amino acid mutations in each of SEQ ID NOs: 3-8 and 21-26. 
It is well known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may 
Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed genus of antibodies comprising an amino acid sequence containing up to 3 amino acid mutations in each of SEQ ID NOs: 3-8 and 21-26.
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of antibodies comprising an amino acid sequence containing up to 3 amino acid mutations in each of SEQ ID NOs: 3-8 and 21-26, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant . 

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claims 1-3, 6, 8, 12, 16, 37, 45 and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jure-kunkel et al. (WO 2016029073, published on 25 February 2016, IDS) evidenced by Urelumab Datasheet (pages 1-4, 03/24/2022).
	Claims 1-3, 6, 8, 12, 16, 37, 45 and 77 are herein drawn to an antibody or an antigen-binding fragment thereof with binding specificity for domain 2 of human CD137 wherein the antibody or antigen-binding fragment is a CD137 agonist, wherein the antibody or antigen-binding fragment is capable of binding to an epitope on the extracellular domain of CD137 which overlaps, at least in part, with the epitope on CD137 to which reference antibody 1630/1631 is capable of binding, optionally, wherein the antibody or antigen-binding fragment is capable of binding to an epitope on the extracellular domain of CD137 which overlaps, at least in part, with the epitope on CD137 
	Jure-kunkel et al. teach anti-CD137 antibody Urelumab; see entire document, e.g. bridging paragraph of pages 3-4. Jure-kunkel et al. teach a pharmaceutical composition comprising an anti-CD137 antibody and a pharmaceutically acceptable carrier; see page 21.
	Urelumab is a fully human IgG4 monoclonal antibody; see page 2 of Urelumab Datasheet. The immunogen (epitope) of Urelumab is ectodomain (extracellular domain) of human 4-1BB (CD137) recombinant protein; see page 3 of Urelumab Datasheet.

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

17.	Claims 1-3, 6, 8, 12, 16, 29, 30, 37, 45, 49, 51 and 77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,689,454. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 1-3, 6, 8, 12, 16, 29, 30, 37, 45, 49, 51 and 77 are herein drawn to an antibody or an antigen-binding fragment thereof with binding specificity for domain 2 of human CD137 wherein the antibody or antigen-binding fragment is a CD137 agonist, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region which comprises or consists of the amino acid sequence of SEQ ID NO: 19 and a light chain variable region which comprises or consists of the amino acid sequence of SEQ ID NO: 20.
	Claims 1-17 of U.S. Patent No. 10,689,454 are drawn to an antibody or an antigen-binding fragment thereof with binding specificity for domain 2 of human CD137 wherein the antibody or antigen-binding fragment is a CD137 agonist and comprises a heavy chain variable region and a light chain variable region comprising the amino acid sequences of SEQ ID NO: 19 and SEQ ID NO: 20.
SEQ ID NO: 19 and SEQ ID NO: 20 of U.S. Patent No. 10,689,454 are 100% identical with SEQ ID NOs: 19-20 of the instant claimed invention; see sequence alignments below.

18.	Claims 1-3, 6, 8, 12, 16, 37, 45 and 77 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-28 of copending Application No.17/229130. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:

Claims 17-28 of copending Application No.17/229130 are drawn to an antibody or antigen-binding fragment thereof specific for CD137, wherein the antibody or antigen- binding fragment thereof comprises a heavy chain variable region which comprises the complementarity determining regions (CDRs) of SEQ ID NO: 185 and a light chain variable region which comprises the CDRs of SEQ ID NO: 187.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
19.	No claim is allowed.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YAN XIAO/
Primary Examiner, Art Unit 1642


Sequence alignments
US-16-514-374-19
; Sequence 19, Application US/16514374
; Patent No. 10689454
; GENERAL INFORMATION
;  APPLICANT: Alligator Bioscience AB
;  TITLE OF INVENTION: NOVEL ANTI-CD137 ANTIBODIES AND USES THEREOF
;  FILE REFERENCE: 0046-P06690US01
;  CURRENT APPLICATION NUMBER: US/16/514,374
;  CURRENT FILING DATE: 2019-07-17
;  PRIOR APPLICATION NUMBER: 16/461,544
;  PRIOR FILING DATE: 2019-05-16
;  PRIOR APPLICATION NUMBER: PCT/EP2017/079930
;  PRIOR FILING DATE: 2017-11-21
;  PRIOR APPLICATION NUMBER: GB1619648.7
;  PRIOR FILING DATE: 2016-11-21
;  NUMBER OF SEQ ID NOS: 30
;  SOFTWARE: BiSSAP 1.3.6
; SEQ ID NO 19
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: 2674/2675 heavy chain variable region
US-16-514-374-19

  Query Match             100.0%;  Score 620;  DB 1;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFNFGYSYMSWVRQAPGKGLEWVSSIGSTSSHTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFNFGYSYMSWVRQAPGKGLEWVSSIGSTSSHTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARVYSSPGIDYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARVYSSPGIDYWGQGTLVTVSS 118




US-16-514-374-20
; Sequence 20, Application US/16514374
; Patent No. 10689454
; GENERAL INFORMATION
;  APPLICANT: Alligator Bioscience AB
;  TITLE OF INVENTION: NOVEL ANTI-CD137 ANTIBODIES AND USES THEREOF
;  FILE REFERENCE: 0046-P06690US01
;  CURRENT APPLICATION NUMBER: US/16/514,374

;  PRIOR APPLICATION NUMBER: 16/461,544
;  PRIOR FILING DATE: 2019-05-16
;  PRIOR APPLICATION NUMBER: PCT/EP2017/079930
;  PRIOR FILING DATE: 2017-11-21
;  PRIOR APPLICATION NUMBER: GB1619648.7
;  PRIOR FILING DATE: 2016-11-21
;  NUMBER OF SEQ ID NOS: 30
;  SOFTWARE: BiSSAP 1.3.6
; SEQ ID NO 20
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: 2674/2675 light chain variable region
US-16-514-374-20

  Query Match             100.0%;  Score 564;  DB 1;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQSIGSTLNWYQQKPGKAPKLLIYGASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQSIGSTLNWYQQKPGKAPKLLIYGASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYYTWVPFTFGQGTKLEIK 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYYTWVPFTFGQGTKLEIK 108